Citation Nr: 0002099	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-13 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1972.  His overseas service was in Europe. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

The Board notes that in the September 1998 substantive appeal 
(Form 1-9), the veteran checked the box indicating that he 
wished to appear at a hearing before a Member of the Board.  
However, a note to the file indicates that the veteran failed 
to appear for the July 1999 Travel Board hearing.  It is 
noted that a personal hearing was conducted in October 1998, 
regarding the issues currently on appeal.  In view of the 
foregoing, the Board is satisfied that the veteran no longer 
desires a Travel Board hearing and his request for same is 
considered withdrawn.  38 C.F.R. § 20.704(d) (1999).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a back disability, the Board observes that the 
RO framed the issue on appeal as entitlement to service 
connection for a back disability and proceeded to adjudicate 
the claim on the merits.  However, service connection for a 
back disability had been previously denied by a rating 
decision in June 1996, which had not been appealed.  Thus, 
although not specifically acknowledged by the RO, the issue 
before the RO was whether new and material evidence had been 
submitted to reopen the claim for service connection for a 
back disability.  Since the Board is required to address the 
question of new and material evidence regardless of the RO's 
action under Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996), 
the Board has characterized and addressed the issue on appeal 
as whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a back disability was denied by an RO rating decision in 
June 1996; no timely appeal therefrom was filed.

2.  Evidence submitted in support of the veteran's 
application to reopen the claim for service connection for a 
back disability since the June 1996 RO rating decision is 
new, relevant and probative of the issue at hand.

3.  The evidence of record indicates that the veteran's back 
disability may possibly be linked to his period of service.

4.  The evidence of record indicates that the veteran's right 
shoulder disability may possibly be linked to his period of 
service.


CONCLUSIONS OF LAW

1.  The June 1996 rating decision denying the claim of 
entitlement to service connection for a back disability is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(1996).

2.  Evidence submitted since the June 1996 rating decision 
denying service connection for a back disability is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1999).

3.  The claim of entitlement to service connection for a back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim of entitlement to service connection for a 
right shoulder disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A December 1971 service medical record notes veteran 
complaints of pain in the back and right shoulder after 
painting with his right arm the previous day.  A physical 
examination revealed no significant abnormality.  Muscle 
strain was diagnosed.  A January 1972 separation examination 
report is negative for either a back or right shoulder 
disability.  A February 1972 X-ray report notes a history of 
low back pain; however, X-rays of the lumbar spine were 
negative.

Private medical records show treatment for various 
complaints, including back and shoulder pain, from January 
1978 to February 1993.  A January 1978 record notes 
complaints of frequent urinating at night for 10 years, and a 
10-year history of back pain.  A clinical evaluation of the 
back and extremities, including the joints, was normal.  Back 
exercises were recommended.

The veteran received treatment for flank pain associated with 
a kidney stone from June 1985 to December 1986.  In December 
1986, the veteran reported that he had a kidney stone one 
year earlier, and indicated that he was currently 
experiencing similar symptoms.  The pertinent diagnosis was 
back pain of unknown cause, possibly muscular or neural 
colic.  A record dated later that month notes a history of 
low back pain over "several years," which increased in 
severity two weeks earlier.  The veteran was referred to a 
genitourinary specialist for treatment.

A July 1988 outpatient treatment record indicates that the 
veteran experienced right shoulder pain after playing 
volleyball three days earlier.  He reported pain with lifting 
the right arm, and was taking Tylenol with some relief.  
Physical examination of the shoulder revealed no swelling or 
redness.  There was tenderness over the biceps tendon groove, 
which decreased with abduction.  Reflexes and pulses were 
normal.  Probable tendonitis was diagnosed.

An October 1992 record notes a two month history of right 
shoulder pain, which increased with range of motion and use.  
Physical examination revealed a full range of motion with 
rotation, and a decreased range of motion with abduction.  
Right shoulder bursitis was diagnosed.  

A follow-up treatment record dated later that month notes a 
two to three month history of right shoulder pain, possibly 
due to lifting heavy objects repetitively at work.  The 
veteran denied injuring the shoulder.  No deformity or local 
tenderness was noted on physical examination.  A prominent 
"click" was noted with overhead reach.  The diagnostic 
impression was shoulder pain, possible impingement.  An X-ray 
study of the right shoulder showed a small spur off the 
lateral inferior aspect of the acromion, and a slight 
downward tilting of the acromion relative to the clavicle.

In November 1992, the veteran was seen for right shoulder 
pain, questionable impignment syndrome.  It was noted he had 
experienced a "chronic problem for 2 y[ears]."  The problem 
was getting gradually worse and was originally of gradual 
onset.  He was "a lot better" following a cortisone 
injection in the right shoulder the previous month.  

A January 1993 record reports that the veteran continued to 
experience right shoulder pain, and a diagnosis of right 
shoulder impingement is noted.

An outpatient treatment record dated in February 1993 notes a 
11/2 month history of back pain.  The veteran was instructed in 
stretching, strengthening and posture correction.

In December 1995, the veteran filed a claim of entitlement to 
service connection for a back disability.  The RO denied this 
claim in June 1996, on the basis that it was not well 
grounded.  The veteran was informed of, but voiced no 
disagreement with, that decision.  That decision became 
final.

A magnetic resonance imaging (MRI) study in May 1997 revealed 
a rotator cuff tear in the right supraspinatus tendon, and a 
small ganglion cyst adjacent to the right infraspinatus 
tendon.  During a MRI study of the lumbar spine, the veteran 
became claustrophobic and refused to continue with the 
testing.

VA outpatient records show treatment for the veteran's right 
shoulder and back disabilities from May 1997 to October 1997.  
In May 1997, the veteran reported that he initially injured 
his back during boot camp, when he fell while carrying 
another soldier on his back.  The record notes a history of 
"multiple back and shoulder injuries during the war."  
Current complaints included bilateral shoulder pain, right 
greater than left, and severe back pain.  The veteran related 
that he was unable to lift his arm or move objects due to 
shoulder pain, and indicated that he experienced increased 
back pain when he walked.  The pertinent diagnoses were 
worsening of the shoulder, right shoulder pain greater than 
left, rule out severe degenerative joint disease; and low 
back pain, rule out pathology.  

The veteran filed a claim of entitlement to service 
connection for back and right shoulder disabilities in July 
1997. The veteran submitted a statement from a service 
comrade in support of his claim.

In a statement dated in June 1997, the service comrade 
related that he has known the veteran since 1968.  He 
reported that the veteran informed him that he injured 
himself when he fell while performing a "man-carry on his 
back" during a physical training test in basic training.  
The veteran continually complained of right shoulder and back 
pain.  He treated this pain with Tylenol and heat therapy, 
and was able to finish basic training.  The service comrade 
related that he has stayed in touch with the veteran through 
the years, and opined that his shoulder and back pain have 
become a "chronic problem."

A July 1997 outpatient treatment record notes a history of 
"multiple back and shoulder injuries during the war."  The 
record further reflects that the veteran was unable to work 
due to his right shoulder pain.  The diagnostic impression 
was "most likely degenerative joint disease secondary to war 
injury."

In August 1997, the veteran sought treatment for low back and 
right shoulder pain.  Increased pain and decreased range of 
motion of the right shoulder was diagnosed.  

An orthopedic consultation the following month revealed 
forward flexion to 40 degrees, and extension to 15 degrees, 
on physical examination of the back.  The final assessment 
was mechanical low back pain, and bilateral shoulder pain 
consistent with impingement.

An October 1997 physical examination revealed muscle spasm in 
the neck/shoulder area, and a limited range of motion of the 
right shoulder.  Severe musculoskeletal/shoulder and back 
pain was diagnosed.

During the October 1998 personal hearing, the veteran 
testified that he injured his back and right shoulder when he 
fell while carrying another soldier on his back during a 
drill in basic training.  Transcript (T.) at 1-2 and 7.  He 
explained that he sought medical treatment for his back 
injury, and was given Valium and Tylenol.  T. at 1-2.  The 
veteran did not seek medical treatment for his right shoulder 
during service, and was afraid to seek additional treatment 
for his back, because he was not yet a U.S. citizen, and was 
concerned that he would be deported if he reported these 
problems.  T. at 2 and 7.  

The veteran testified that he did not seek medical treatment 
following his separation from service because he was 
unemployed.  T. at 3.  He explained that he was able to 
effectively treat his back pain with Tylenol.  T. at 3.  As 
he grew older, however, he was no longer able to tolerate the 
pain, and sought medical treatment.  T. at 3.  His physician 
reportedly instructed him to treat his back pain with heat 
and Tylenol.  T. at 3 and 5.  

The veteran related that he worked as an instrument mechanic 
for the Department of the Navy, and performed calibration 
repair on equipment.  T. at 4.  He denied injuring his back 
since his discharge from service.  T. at 4.  He explained 
that while he injured his right shoulder during a volleyball 
game, it was not a traumatic injury.  T. at 9.  He first 
received medical treatment for his right shoulder disability 
in 1986 or 1988.  T. at 10.  The veteran reported that 
although he is right hand dominant, he occasionally uses his 
left arm to lift heavy objects.  T. at 11.  He submitted a 
report from his physician in support of his claim.  T. at 12.

In a report dated in September 1998, the veteran's physician 
stated that he has treated the veteran since early 1997.  He 
noted a history of increasing neck, shoulder and back pain 
since the veteran's separation from service, and indicated 
that lifting or walking aggravates this pain.  The physician 
reported that the veteran's job required him to engage in a 
"great deal of physical activit[y]," including lifting 
heavy objects, and climbing hills.  He related that the 
veteran has continued to work despite experiencing increased 
shoulder and back pain.

An October 1998 hearing officer's decision continued the 
denial of service connection for a back disability, and a 
right shoulder disability.

Analysis

I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to
service connection for a back disability.

As indicated above, service connection for a back disability 
was denied by a June 1996 rating decision finding that the 
medical evidence of record did not reveal a nexus between a 
chronic back disability and service.  The veteran was 
notified of that decision and his appeal rights but voiced no 
timely disagreement therewith.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  Accordingly, the June 1996 rating 
decision denying service connection for a back disability 
became final and is not subject to revision on the same 
factual basis, but may be reopened on the submission of new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a); Evans v. Brown, 9 Vet. App. 273 
(1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. 203 (1999).  In addressing whether new 
and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Since the final rating decision in June 1996, numerous pieces 
of evidence have been submitted or otherwise associated with 
the claims file.  Much of this evidence is new in that it has 
not been previously considered in connection with this claim.  
Furthermore, the new evidence includes the reports of VA 
outpatient treatment in May and July 1997.  When these two 
reports are read jointly, and applying the presumption of 
credibility that attaches at this stage of the adjudication 
process, they incorporate competent medical evidence of the 
existence of a current back disability and a medical opinion 
linking that disability to alleged multiple injuries in 
service.  This evidence meets the Hodge test for materiality 
as it sheds light on the origins of the disability and must 
be considered in order to decide fairly the merits of the 
veteran's claim.  Accordingly, the Board finds that there is 
new and material evidence sufficient to reopen the claim of 
entitlement to service connection for a back disability.  In 
view of the foregoing, the Board will review the claim de 
novo.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
also be allowed on a presumptive basis for arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

A review of the record indicates that the veteran's claim for 
service connection for a back disability is well grounded.  
38 U.S.C.A. § 5107(a).  This preliminary finding is based on 
service medical records showing treatment for back pain, and 
a July 1997 medical opinion relating the veteran's current 
back disability to service.  Accordingly, the Board is of the 
opinion that the claim of entitlement to service connection 
for a back disability is well grounded.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).

II.  Entitlement to service connection for a right shoulder 
disability

The Board finds that the veteran's claim of entitlement to 
service connection for a right shoulder disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  As 
noted above, the service medical records show treatment for 
right shoulder pain.  In addition, the veteran gave a history 
of "multiple" shoulder injuries in service during VA 
outpatient treatment in May and July 1997.  His statements 
with respect to his in-service symptoms must be accepted as 
true for the purpose of determining whether the claim is well 
grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  
Several diagnoses of a right shoulder disability are of 
record, and a July 1997 VA outpatient treatment record 
suggests that the veteran's current right shoulder disability 
had its onset during service.  These, too, must be presumed 
to be credible for the limited purpose of establishing 
whether the claim of entitlement to service connection for a 
right shoulder disability is well grounded.  Consequently, 
the veteran's claim for service connection for a right 
shoulder disability is well grounded, and VA's statutory duty 
to assist attaches.  38 U.S.C.A. § 5107 (West 1991).


ORDER

New and material evidence having been presented in support of 
the claim of entitlement to service connection for a back 
disability, the claim is reopened.

The claim of entitlement to service connection for a right 
shoulder disability is well grounded.  To this extent only, 
the appeal is granted.


REMAND

Because the claims of entitlement to service connection for a 
back disability and a right shoulder disability are well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

The evidence of record indicates that the veteran experienced 
back and right shoulder pain during service after painting 
with his right arm.  The January 1972 separation examination 
was negative for back or right shoulder disabilities, and X-
rays of the lumbar spine the following month were negative.  
The record in this case is devoid of complaints, statements 
of medical history or findings of back or right shoulder 
disabilities for years thereafter.  

During VA outpatient treatment in May and July 1997, the 
veteran provided a history of "multiple back and shoulder 
injuries during the war."  A July 1997 record notes a 
diagnosis of "most likely degenerative joint disease 
secondary to war injury."  While for purposes of determining 
whether the claim for service connection for a back disorder 
was reopened, and whether that claim and the claim for 
service connection for a right shoulder disability are well 
grounded, the Board has assumed that the reference to "war" 
was to the period of service, once a merits determination is 
required, it is the responsibility of the Board to assess 
crediblity and probative value.  The record in this matter 
demonstrates that although the veteran served honorably 
during a period of war, there is no indication whatsoever 
that he was ever in a war zone, much less in combat.  He only 
overseas service during his period of active duty between 
1969 and 1972 was in Europe.  Furthermore, the Board finds 
that clarification is required as to the etiology of the 
claimed disability based upon a thorough review the veteran's 
entire claims file, to determine the nature and etiology of 
any back and right shoulder disabilities which may now be 
present.  See Suttmann v. Brown, 5 Vet. App. 127, 137 (1993).  

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his back and 
right shoulder disabilities that are not 
currently a part of the record.  After 
any necessary information and 
authorization are obtained from the 
veteran, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the etiology of any back or 
right shoulder disabilities now present.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, as well as 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished.  In particular, an X-ray 
study should be performed to confirm the 
July 1997 diagnosis of degenerative joint 
disease.  The examiner should be asked to 
provide an opinion as to the degree of 
medical probability, expressed in 
percentage terms, that any current back 
or right shoulder disabilities are 
causally linked to the veteran's service.  
The examiner should indicate what his 
opinion would be based upon the 
examination findings, the statements of 
medical history provided by the claimant 
and the history as documented by the 
medical records during service and 
thereafter.  The examiner should also 
indicate whether that opinion would be 
different if it was assumed that where 
there is a conflict between lay 
recollections and the history of the 
disability as documented in the medical 
records, that the history documented in 
the medical records was deemed correct.  
Of course, if there are any other factors 
or considerations that would shed 
material light on the basic question of 
whether there is a current back or right 
shoulder disability related to service, 
they should be addressed. 

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's back and right shoulder 
disabilities should be provided.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that this 
examination may provide findings and 
opinions that are vital to his claim and 
that a failure to report and cooperate 
with the examination may have adverse 
consequences to his claim.  Derwinski v. 
Connolly, 1 Vet. App. 566 (1991).  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and 

Statutory Notes).  In addition, VBA Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 


